UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2010 Date of reporting period:May 31, 2010 Item 1. Schedule of Investments. Geneva Advisors Equity Income Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 72.83% Aerospace Product and Parts Manufacturing - 2.87% United Technologies Corp. Beverage Manufacturing - 2.99% Coca-Cola Co. Depository Credit Intermediation - 3.87% JPMorgan Chase & Co. Direct Selling Establishments - 1.90% Inergy LP Electric Power Generation, Transmission and Distribution - 3.02% ITC Holdings Corp. Household Appliance Manufacturing - 2.85% National Presto Industries, Inc. Limited-Service Eating Places - 3.46% McDonald's Corp. Local Messengers and Local Delivery - 1.91% United Parcel Service, Inc. Metal Ore Mining - 1.80% BHP Billiton Ltd. - ADR Natural Gas Distribution - 3.25% Energy Transfer Partners LP Oil and Gas Extraction - 4.73% Enterprise Products Partners LP Other Electrical Equipment and Component Manufacturing - 3.88% Emerson Electric Co. Other Pipeline Transportation - 4.28% Plains All American Pipeline LP Petroleum & Coal Products Manufacturing - 3.86% Chevron Corp. Pharmaceutical & Medicine Manufacturing - 3.47% Abbott Laboratories Pipeline Transportation of Crude Oil - 4.66% Magellan Midstream Partners LP Pipeline Transportation of Natural Gas - 5.31% Buckeye Partners LP Williams Partners LP Securities and Commodity Contracts Intermediation and Brokerage - 3.82% T Rowe Price Group, Inc. Semiconductor & Other Electronic Component Manufacturing - 5.39% Maxim Integrated Products, Inc. Microchip Technology, Inc. Support Activities for Mining - 1.61% Diamond Offshore Drilling, Inc. Tobacco Manufacturing - 3.90% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $1,994,290) $ REITS - 17.26% Annaly Capital Management, Inc. Digital Realty Trust, Inc. HCP, Inc. Simon Property Group, Inc. Taubman Centers, Inc. Vornado Realty Trust TOTAL REITS (Cost $462,831) $ Principal Amount Value SHORT TERM INVESTMENTS - 9.66% Money Market Funds - 9.66% Fidelity Institutional Money Market Portfolio (a) $ $ TOTAL SHORT TERM INVESTMENTS (Cost $254,900) $ Total Investments(Cost $2,712,021) - 99.75% $ Other Assets in Excess ofLiabilities- 0.25% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Variable Rate The cost basis of investments for federal income tax purposes at May 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. Tax adjustments will be made as part of the Fund's first annual report, which will be dated August 31, 2010. Summary of Fair Value Exposure at May 31, 2010 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2010, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Total Equity $ $
